Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response showing KR 10-2017-0085177 corresponds to U.S. Patent Pub. No. 
2017/0200651 is acknowledged, therefore, KR 10-2017-0085177 is considered. IDS filed 05/15/2019 is updated and attached.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites “The semiconductor device of claim 54” in line 1; however, claim 54 has been cancelled, therefore, rendering the scope of claim 56 indefinite. Claim 56 will be read as The semiconductor device of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 28 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170062475 A1  (SONG).
Regarding claim 28, SONG teaches “A semiconductor device (FIG. 5B, FIG. 6A-6D), comprising: 
a substrate (100) provided with active fins (FN1 and FN2), each active fin extending in a first direction (D2), the active fins being spaced apart from each other and arranged side by side in a second direction (D1); 
a first diffusion break pattern (DB2, FIG. 6B) on the substrate, the first diffusion break pattern dividing a first active fin (FN2) of the active fins into a plurality of pieces aligned in the first direction (see FIG. 5B); 

a second diffusion break pattern (GS and 110 above DB1a and DB1b interposes between portions of FN1) on the substrate, the second diffusion break pattern dividing a second active fin (FN1, FIG. 5B) of the active fins into a plurality of pieces aligned in the first direction (D2, see FIG. 5B), and contacting the conductive structure (GP and GI contacting GS bove DB1a and DB1b, see FIG. 6A)  
wherein the second diffusion break pattern (GS and 110) is not formed directly underneath the conductive structure (see FIG. 6A)”.

    PNG
    media_image1.png
    511
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    530
    media_image3.png
    Greyscale

Regarding claim 43, SONG teaches “A semiconductor device (FIG. 5B, FIG. 6A-6D), comprising: 
a substrate (100) provided with first (FN2) and second active fins (FN1), each of the first and second active fins extending in a first direction (D2), the substrate including first and second regions adjacent to each other in a second direction (D1), the first and second active fins being on the first and second regions, respectively, of the substrate; 

conductive structures (GP and GI) extending in the second direction on the first active fin, the first diffusion break pattern, and the second active fin (see FIG. 5B); and 
a second diffusion break pattern (GS on DB1 and 110, FIG. 6A) on the second region of the substrate, the second diffusion break pattern dividing the second active fin into a plurality of pieces aligned in the first direction (see FIG. 5B), and having a portion formed between portions of the conductive structures (GP and GI) on the second region of the substrate (GS on DB1 and 110 formed between GP and GI on NR1 and NR2 in FIG. 6A)  
wherein the second diffusion break pattern (GS on DB1 and 110) is not formed directly underneath the conductive structures (GP and GI)”.

Allowable Subject Matter
Claims 1-5, 7-15, and 55 are allowed.
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the inclusion of the limitation “the second diffusion break pattern is not formed directly underneath the conductive structure” with all the remaining limitations overcome the most pertinent prior arts of record (US 20170062475 A1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817